Citation Nr: 1307240	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for left foot disability.

7.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for muscle fatigue and aches, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1984 to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a low back disability, right and left ankle disabilities, right and left foot disabilities, joint pain, and muscle aches and pain are addressed in the REMAND following the ORDER section of this decision.


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure sustained in active service.  


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).   

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has right ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that during active service he worked in the maintenance shop and was routinely exposed to hazardous noise.  At his December 2011 Board hearing, the Veteran also reported being exposed to loud helicopter noise when being transported from his Navy ship to dry land while serving in the Gulf.  Further, the Veteran has reported that he is currently service-connected for his left ear hearing loss disability and should also be service-connected for right ear hearing loss disability as the noise exposure was the same in both ears.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was listed as tractor trailer operator and maintenance management specialist.  Additionally, the Veteran was noted to have participated in Operation Desert Shield/Storm while in active service.  Therefore, the Board finds the Veteran's reports of noise exposure during active service to be both competent and credible.  As such, the Board concedes the Veteran's acoustic trauma during active service.  

A review of the Veteran's service treatment records (STRs) shows that at the time of his December 1983 enlistment examination, the Veteran was afforded an audiogram.  The right ear audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
10
5
5
5

The Veteran was afforded additional in-service audiograms in October 1984, at his January 1988 re-enlistment examination, and in July 1990.  The right ear audiogram results at those times were as follows:

Hertz (Hz)
1000
2000
3000
4000
October 1984
10
5
0
10
January 1988
10
10
20
30
July 1990
10
5
25
30

In September 1992, the Veteran was afforded a separation examination.  At that time, the Veteran was afforded an audiogram.  The right ear audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
10
5
15
20

The Board notes that while the Veteran did not have right ear hearing loss for VA purposes at any point during his active service, it is evident that the Veteran's right ear hearing acuity underwent a significant shift while he was in active service.  

The Veteran has consistently reported that he first noticed right ear hearing loss disability in the late 1980's, several years prior to his 1992 separation from active service.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of right ear hearing loss and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible in this regard.

In September 2009, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported military noise exposure sustained working in the maintenance shop.  The Veteran denied post-service recreational noise exposure and reported that he was currently employed as a driver.  Based on audiometric testing, the Veteran was found to have right ear hearing loss for VA purposes.  The examiner did not specifically opine as to the etiology of the Veteran's right ear hearing loss.  Rather, the examiner merely noted the shifts in the Veteran's right ear hearing acuity during active service discussed above and noted that the Veteran's right ear hearing was within normal limits for VA purposes at the time of his 1992 separation from active service.  The Board notes that the examiner opined that the Veteran's left ear hearing loss was as likely as not related to his active service because the Veteran was shown to have left ear hearing loss for VA compensation purposes at the time of his September 1992 separation examination.  

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds that while the Veteran did not have bilateral hearing loss disability for VA compensation purposes at the time of his separation, the Veteran's right ear hearing did undergo a change while in active service and he actually had worse than normal hearing in his right ear at times during his active service.  So, while the Veteran's right ear hearing was within normal limits at the time of his separation from active service, the examiner did not account for the fact that the Veteran did have worse than normal hearing in his right ear during active service.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is competent to identify right ear hearing loss and his statements of such have been found credible.  Furthermore, the Veteran's right ear hearing acuity went through a significant shift and he was actually found to have worse than normal hearing in his right ear during his active service.  

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service.  The Veteran has competently reported that he first experienced right ear hearing loss during active service and that he has continued to experience such since his separation from active service and these statements have been found credible by the Board.  There is no medical opinion of record indicating that the Veteran's currently diagnosed right ear hearing loss is not related to his noise exposure in active service.  Finally, the Veteran has already been granted entitlement to service connection for left ear hearing loss based on noise exposure sustained in active service.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss disability is warranted.



ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

At the his December 2011 Board hearing, the Veteran reported that he received private treatment for his various claimed disabilities and that his treatment provider had indicated that his disabilities were related to his active service.  A review of the record shows that the only treatment notes of record are from the VA Medical Center.  There is no indication from the record that attempts to obtain the Veteran's private treatment records have been made.  Therefore, as the Veteran claims that his private treatment records may help substantiate his claim, efforts must be made in an attempt to obtain the identified records.  

Additionally, the Veteran has reported that he has a right ankle disability as a result of a bad right ankle sprain sustained in active service.  A review of the STRs shows that in August 1987, the Veteran was seen in medical for complaints of ankle pain after stepping in a hole during a physical training exercise.  The Veteran was diagnosed with a first degree right ankle sprain at that time.  Additionally, the Veteran's right ankle sprain was noted on his September 1992 separation examination; however, it is not ascertainable whether the Veteran was reported to have any residual disability as a result of such at the time of his separation.  Further, the Veteran has reported that he has continued to experience right ankle problems since that time.  

In light of the evidence of record showing the Veteran to have sustained a right ankle injury during active service and his reports that he has continued to experience right ankle problems since that time, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also reported that he experienced generalized muscle and joint pain and aches and that he has since his return from service in the Persian Gulf.  A review of the record shows that the Veteran was afforded a VA examination in September 2009.  However, while the Veteran was found to have a gastrointestinal disability that was related to his service in the Persian Gulf at that time, the Veteran's reports of generalized joint and muscle pain were not discussed in that examination report.  As the Veteran has service in the Persian Gulf and has claimed his symptoms of generalized joint and muscle pain are related to such, the Veteran should be afforded an appropriate Gulf War examination.  

Therefore, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his generalized muscle and joint pain, to specifically include whether he has a disability that is manifested by such as a result of his service in the Persian Gulf.  

Accordingly, the case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include those private medical records identified by the Veteran at his December 2011 Board hearing.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right ankle disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present right ankle disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's August 1987 first degree right ankle sprain during active service. 

The supporting rationale for all opinions expressed must be provided.

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present generalized muscle and joint pain.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to currently present generalized muscle and joint pain as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include whether it is related to the Veteran's service in the Persian Gulf and/or undiagnosed illness resulting from such. 

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. The RO or the AMC should readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


